Citation Nr: 0814646	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar disc herniation.

2.  Entitlement to a disability rating in excess of 10 
percent for right leg radiculopathy.

3.  Entitlement to a disability rating in excess of 10 
percent for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which, in 
pertinent part, granted an increased rating of 10 percent for 
lumbar disc herniation, effective March 2, 2006, and granted 
service connection for right and left leg radiculopathy with 
assigned 10 percent ratings, also effective March 2, 2006.  

While the case was in appeal status, the veteran was awarded 
an increased rating of 20 percent for his lumbar spine 
herniation in a June 2007 rating decision, effective March 2, 
2006.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claims for increased evaluations remain before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to his claim for an increased rating, the veteran 
was provided a VA examination in April 2006.  The examination 
did not fully address functional impairment as required by 
the United States Court of Veterans Appeals.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995), specifically the examination 
did not address whether there was additional limitation of 
motion due to weakened movement, excess fatigability, 
incoordination, or flare-ups.  More significantly, in his 
September 2006 notice of disagreement and in his hearing 
testimony, the veteran has reported that his back disability 
was worsening.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

The veteran is also competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Hence, a new examination is required.  

At his hearing, the veteran testified that he had received 
recent treatment for his back disability from his private 
physician, Dr. Rees.  These recent records are not part of 
the claims folder, but VA has an obligation to seek them. 
38 U.S.C.A. § 5103A(b), (c) (West 2002).

The Court has recently held that in an increased rating case, 
the Veterans Claims Assistance Act of 2000, requires that the 
veteran be advised that to substantiate the claim he may 
submit evidence of the impact of the disability on his daily 
life; and that where the diagnostic code under which the 
disability is rated requires specific findings, the veteran 
must be advised of that fact.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The veteran's back disability is rated, 
in part, on the basis of diagnostic codes that require 
specific ranges of motion.  He has not been advised to submit 
evidence of the impact of his disability on daily life.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided with a 
VCAA notice letter that tells him he may 
substantiate his claim with evidence of 
the impact of his back disability on 
daily life; and that includes the 
provisions of the General Rating Formula 
for Diseases and Injuries of the Spine. 

2. The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain records of the veteran's treatment 
for a back disability since April 2006 
from Peter Rees, M.D.

3.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
low back disability with right and left 
leg radiculopathy.  The claims folder 
must be made available to and reviewed by 
the examiner.

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
determine whether the low back disability 
is manifested by weakened movement, 
excess fatigability, incoordination, 
flare-ups or pain.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment in the lower extremities 
due to service-connected disability 
should be identified.  The examiner 
should provide an opinion with respect to 
any nerves involved as to whether there 
is complete paralysis or incomplete 
paralysis that is mild, moderate, 
moderately severe, or severe.  

The examiner should report the frequency 
and duration of any episodes of doctor 
prescribed bed rest for treatment of 
intervertebral disc syndrome.

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
should also be provided.

2.  If the claim is not fully granted, 
the AOJ should issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

